DETAILED ACTION
Response to Amendment
The amendment of March 2, 2021 is considered herein.
Claim 1 has been amended.
Claims 8-20 remain cancelled.
Claim 24 has been added.
Claims 1-7 and 21-24 are pending and have been considered on the merits herein.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The amendment to the claim requiring the midlap structures that couple the respective frame portions to the PV regions “without extending beneath central portions of the PV regions” is not present in the specification as filed.  As discussed in the interview of February 26, 2021, the claim language may be emblematic of what can be interpreted from the figures but the accompanying language of the specification needs to be made clear as well.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJI et al (US Patent 5,701,067), in view of GMUNDNER (US PG PUB 2015/0083191).
Regarding claims 1, 6 and 24, KAJI et al shows a PV module in figure 13 comprising a plurality of PV regions (121) with a spacing region (126) shown therebetween.  A module frame (123/129/1210) is shown to be present beneath the PV regions (which is interpreted to provide support below the PV 
GMUNDNER teaches a flexible module, as in KAJI et al, in figure 2.  Figures 1 and 2 of GMUNDNER shows the use of a module (1) shown to be comprised of a plurality of flexibly attached PV regions (15) (including with at least 3 regions linearly attached) with spacing zones (4) present therebetween.  The use of a plurality of PV regions (greater than 2) allows for a larger power generation with a correspondingly reduced size (paragraph 28).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize three attached PV regions of KAJI et al, as in GMUNDNER, so as to enable more power generation with more PV regions within the same module.  Moreover, while the use of duplicate PV regions is obvious based on MPEP section 2144.04 (VI) (B), GMUNDNER is cited herein to make clear the arrangement of multiple regions is known within the art to be situated with the desired spacing zones with flexibility therein.
	Regarding claim 3, GMUNDNER teaches the use of multiple cells (5) in each PV region (2/3/15).
Regarding claim 7, the addition of a 4th PV region would have been obvious just as in the addition of the 3rd PV region based on the disclosure of GMUNDNER and its use of multiple PV regions (2/3/15) separated by spacing zones (4) to allow for folding based on the flexible midlap (4) enabling greater power generation.
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJI et al, in view of GMUNDNER as applied to claim 1 above, and further in view of KORMAN et al (US PG PUB 2011/0253193).
Regarding claim 4, while modified KAJI et al teaches the use of deployable flexible cells, the combination is silent to the use of the track mounting structure, batten hooks and offset structures.
KORMAN et al teaches the use of a deployable solar cell system wherein hinge attachments connect the solar cells, just as in KAJI et al, as shown in figures 4 and 5.  KORMAN et al further shows the use of track mounting structures (308) with batten hooks (317) to attach the tracks to the surface below (taught to be a rooftop in paragraphs 2, 10 and 46).  The sliding engagement is interpreted to be a condition of use with figures 4 and 5 showing the engagement of the batten hooks (317) and track system (308).  Offset structures (315) engage the track (308) as shown in figure 5b and attach to the hinge portion (301) of the frame.  Paragraphs 8 and 10-12 detail the use of the system as a lightweight yet secure installation system with low cost and high yield.
At the time of filing, it would have been obvious to utilize the track and attachment system of KORMAN et al on the module of modified KAJI et al so as to enable a lightweight installation that is still secure.
Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJI et al, GMUNDNER and KORMAN et al, as applied to claim 4 above, and further in view of WIDMAYR (EP 2243901.

WIDMAYR teaches a panel system for roof installation (paragraph 11), as in figure 2, just as in modified KAJI et al.  Figure 5 of WIDMAYR shows the use of a track system 5/16/17 comprising batten hooks present therein 44/7a/12/13 of a hook body (vertical sides of 7a) with upper-fore and upper-aft ledges (top portions of 7a) and a lower edge (bottom of 7a).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the batten hook attachment of WIDMAYR to attach the frame system to the roofing of modified KAJI et al to provide secure connectivity.
Regarding claim 23, WIDMAYR teaches providing water tightness by raising the PV regions above the roofing deck (paragraphs 6 and 31).  Moreover, paragraph 31 of WIDMAYR details the use of gaskets to providing sealing between the supports and panel.
Allowable Subject Matter
Claims 2 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires imparts structural and functional limitations on the midlap structure requiring “a wedge groove, running along a longitudinal axis of the midlap structure, configured to allow for the midlap structure to bend inward until opposing walls of the wedge groove abut each other” and “a restraint strap, configured to allow for the midlap structure to bend outward until the restrain strap is taught”.  These limitations are not found to anticipate or render obvious by the available prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/04/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/15/2021